1    DAVID L. JAFFE
     Chief, Organized Crime and Gang Section
2    United States Department of Justice
     KELLY PEARSON
3    Deputy Chief, Organized Crime and Gang Section
     CHAD W. MCHENRY
4    ALEXANDER GOTTFRIED
     Trial Attorneys, Organized Crime and Gang Section
5    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
6    (702) 388-6336
     Kelly.Pearson@usdoj.gov
7    Chad.W.McHenry@usdoj.gov
     Alexander.Gottfried@usdoj.gov
8

9                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
10

11   United States of America,
                                                Case No. 2:17-cr-306-JCM-PAL
12                Plaintiff,
                                                Government’s Unopposed Motion to
13                v.                            Dismiss Petition Seeking Revoca-
                                                tion of Defendant’s Pretrial Release
14   Valerian Chiochiu (#12), et al.,           and to Vacate Revocation Hearing

15                Defendants.

16

17         The United States of America, by and through DAVID L. JAFFE, Chief, Or-

18   ganized Crime and Gang Section, United States Department of Justice, and CHAD

19   W. MCHENRY, Trial Attorney, respectfully requests that this Court dismiss the

20   pending petition seeking revocation of the Defendant’s pretrial release, and vacate

21   the pretrial revocation hearing that is currently scheduled before the Court for Mon-

22   day, April 1, 2019, at 11:00 AM.
1          In support of its motion, the Government proffers as follows:

2          1.     On March 28, 2018, this Court released the Defendant, who had previ-

3    ously been arrested pursuant to an Indictment returned by a federal grand jury

4    seated in the District of Nevada subject to certain conditions of release. ECF Nos.

5    301, 358.

6          2.     On November 1, 2018, this Court authorized the issuance of a warrant

7    of arrest based on a petition alleging the Defendant’s violation of his conditions of

8    pretrial release. ECF No. 438.

9          3.     As part of an ongoing criminal investigation in the above-captioned

10   criminal case, federal agents with Homeland Security Investigations (“HSI") exe-

11   cuted a search warrant on the Defendant’s residence, located in the Central District

12   of California, and arrested the Defendant pursuant to the November 1 warrant.

13         4.     The magistrate judge in the Central District of California released the

14   Defendant pursuant to additional conditions of release. ECF No. 440.

15         5.     Since that time, the Defendant, though his counsel, has been in con-

16   sistent contact with the Government, and the Government understands from a dis-

17   cussion with pretrial services that the Defendant has been in compliance with his

18   conditions of release with no further issues.

19         6.     Given the Defendant’s success at complying with his conditions and his

20   consistent contact with the Government since the violations, at this time the Gov-

21   ernment is no longer seeking to have his pretrial release revoked.

22



                                            2
1          7.     The Government discussed the matter with United States Pretrial Ser-

2    vices Officer Kelly Bowen, the Defendant’s supervising officer, and she has indicated

3    no objection to the petition for revocation being dismissed.

4          For these reasons, the Government would respectfully move the Court to dis-

5    miss the pending petition for revocation of the Defendant’s pretrial release, and to

6    vacate the revocation hearing currently set before the Court on Monday, April 1,

7    2019, at 11:00 AM. The Defendant does not oppose this request.

8          DATED this 25th day of March, 2019.

9
                                             Respectfully submitted,
10
                                             DAVID L. JAFFE
11                                           Chief, Organized Crime and Gang Section
                                             United States Department of Justice
12
                                             / s / Chad McHenry
13                                           ______________________________
                                             CHAD W. MCHENRY
14                                           Trial Attorney

15

16

17

18

19

20

21

22



                                            3
1                                       ORDER

2          Having considered the Government’s proffer, and good cause appearing:

3          IT IS HEREBY ORDERED that the petition seeking revocation of the Defend-

4    ant’s pretrial release, ECF Nos. 438, 440, and 463, is hereby DISMISSED, and the

5    Defendant is CONTINUED on his present conditions of release.

6          IT IS FURTHER ORDERED that the revocation hearing, currently set before

7    this Court on Monday, April 1, 2019, at 11:00 AM, is VACATED.

8

9                                         ______________________________
                                          Hon. Cam Ferenbach
10                                        United States Magistrate Judge
                                          District of Nevada
11                                        March 25, 2019
12

13

14

15

16

17

18

19

20

21

22



                                         4
